DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-17 are pending in this application.
Addition of new claims 15-17 is acknowledged.
Claims 1-17 are examined.


Withdrawn Rejections
The rejection of claims 1-14 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to claims 1, 6, 13, and 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 30 December 2020:
Claims 1-10, 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mui et al. (“Mui ‘676” US 2001/0007676, cited by Applicant in IDS filed 12 September 2019) in view of Ramin et al. (“Ramin”, US Patent 5,910,313) as evidenced by Aerosil 200 Product Information sheet (“Aerosil”).
Regarding claims 1 and 17, Mui ‘676 teaches clear and transparent nail polish (varnish) compositions comprising stabilized colorant systems contained therein whereby pigments inter alia are uniformly dispersed throughout the nail polish (e.g., abstract).  The system is made possible using a silica-based suspension agent consisting of fumed (pyrogenic) silica in a traditional nail polish base further comprising one or more solvents, film-forming agents, resins, plasticizers, and the like (id.).  Nitrocellulose is the preferred film-forming agent, along with one or more plasticizers (e.g., paragraph [0019]).  The compositions further comprise an adhesion promoter which doubly functions as a gloss enhancer, such as phthalic anhydride/trimellitic anhydride/glycols copolymer (i.e., secondary polyester resin with at least one aromatic group; e.g., see paragraph [0018]).  Mui ‘676 exemplifies a composition comprising, in organic solvents, nitrocellulose, fumed (pyrogenic) silica, phthalic anhydride/trimellitic anhydride/glycols copolymer (secondary resin), dioctyl adipate (plasticizer), and coloring material (e.g., see Example 1).   Regarding the limitation wherein the composition is free or substantially free of clay compounds, Mui ‘676 teaches its clear nail polish base is achievable, that still maintains coloring materials in suspension indefinitely with no 
Mui ‘676 differs from the claimed invention because Mui does not specify a BET surface area for the pyrogenic silica used.
Ramin teaches the use of colloidal silicic acid as strengthening agent in a composition comprising at least one film-forming material and at least one solvent (e.g., abstract).  Ramin teaches the use of the composition on the nails makes it possible to obtain a varnish or base film which exhibits a better surface hardness and consequently a greater lifetime (better resistance to attacks, such as impacts, rubbing, scratches or pressure) (e.g., col. 1, lines 36-40).  Ramin exemplifies a composition comprising nitrocellulose, plasticizer, secondary resin, solvent, and Aerosil 200 (a hydrophilic pyrogenic silica), which as a BET specific surface area of 175-225 m2/g (as evidence, see Aerosil, page 1).
Regarding claims 1 and 6, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select a hydrophilic pyrogenic silica with a BET specific surface area of 175-225 m2/g, such as Aerosil 200, as the fumed silica in the composition of Mui ‘676; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because the selection of said silica provides the additional benefits of improved hardness in a nail varnish composition, as taught by Ramin.  One skilled in the art would reasonably expect success from said selection because both references are drawn to nail polish/varnish compositions having 
Regarding claim 2, Mui ‘676 does not teach or exemplify inclusion of water in its compositions (e.g., Example 1), and thus the compositions are anhydrous or substantially anhydrous.
Regarding claim 3, Mui ‘676 exemplifies total amounts of solvents of about 25% (e.g., see Example 1).
Regarding claim 4, Mui ‘676 teaches amounts of nitrocellulose generally from about 5.0 to about 40 wt.%, preferably up to about 30 wt.% (e.g., paragraph [0017]).
Regarding claim 6, Ramin exemplifies Aerosil 200, which as a BET specific surface area of 175-225 m2/g (as evidence, see Aerosil, page 1).  This range overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.
Regarding claim 7, Mui ‘676 exemplifies an amount of fumed silica 2.769% (Example 1), and Ramin exemplifies an amount of Aerosil 200 of 1% (Example 1) , both of which are within Applicant’s claimed range.
Regarding claim 8, it is noted that, since any coloring material would necessarily be either organic or inorganic, the coloring material of Mui ‘676 reads on the claimed invention.
Regarding claim 9, Mui ‘676 teaches amounts of ingredients comprising the pigment component comprise from about 0.01 to about 15.0 wt.% (e.g., paragraph [0022]), which overlaps the claimed invention.  See MPEP 2144.05 I.

Regarding claim 12, it is noted this limitation recites an intended use of the composition, and does not impart a structural limitation apart from what is already claimed.  Since Mui ‘676 teaches its invention relates nail polish compositions (e.g., paragraph [0001]), the composition would capable of the intended use, absent evidence to the contrary.
Regarding claim 13, Mui ‘676 references application of the composition to the nail (e.g., paragraph [0017]).  Mui ‘676 also teaches nail polish as part of the cosmetics industry (e.g., paragraph [0002]), and teaches its compositions can be clear or can include a colorant (e.g., paragraph [0020]).  Therefore, the skilled artisan would readily  envisage protecting and/or making up the nails by application of the composition to the nail.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  See MPEP 2144.01.
Regarding newly added claims 15 and 16, it is noted that, while the ranges of specific surface area of the claimed invention and the prior art do not overlap, they are sufficiently close, such that it would be within the purview of the ordinarily skilled artisan to consider silica having a specific surface area close the disclosed range (e.g., 250 m2/g compared to 225 m2/g), with a reasonable expectation of success. “[A] prima facie.
Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mui ‘676 in view of Ramin as evidenced by Aerosil as applied to claims 1-10, 12, 13, and 15-17 above, and further in view of Mui et al. (“Mui ‘636”, US Patent 5,882,636).
The inventions of Mui and Ramon are delineated above (see paragraph 7, above).
Specifically regarding claim 11 (and more generally regarding the remaining claims), Mui ‘676 further teaches the use and incorporation of its plasticizers is more fully set forth in U.S. Pat . No. 5,882,636 to Mui et al. (e.g., paragraph [0019]).  Mui ‘676 does not specify a range of amounts for its plasticizers.
However, Mui ‘636, cited by Mui ‘676, is in the same field of nail polish compositions comprising film-forming agent, solvents, colorants,  suspending agents, adhesion promoters, and plasticizers (e.g., abstract), and teaches plasticizers are incorporated in the formulations in  amounts of from 0.1 to 15.0 weight percent (e.g., col. 3, lines 53-56).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include plasticizers in the compositions of Mui ‘676 in amounts comparable to those instantly claimed; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Mui ‘676 specifically directs the reader to the teachings of Mui ‘636 for incorporation of its plasticizers, and Mui ‘636 is in the same field of nail polish compositions comprising same or similar components.

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mui ‘676 in view of Ramin as evidenced by Aerosil as applied to claims 1-10, 12, 13, and 15-17 above, and further in view of Coffey-Dawe (US 2006/0140702).
The inventions of Mui and Ramon are delineated above (see paragraph 7, above).
Specifically regarding claim 14 (and more generally regarding the remaining claims), Mui ‘676 references application of the composition to the nail (e.g., paragraph [0017]), but does not specifically teach an article comprising the disclosed composition as delineated in instant claim 14.
However, said containers with nail polish/varnish compositions are already known.  For example, Coffey-Dawe is in the same field of nail makeup and/or care compositions comprising same or similar components, including nitrocellulose, hydrophilic fumed silica, secondary resin, plasticizer, and coloring materials in solvents (e.g., see Examples 1-3), and teaches a packaging and application assembly for applying a composition containing the composition to the nails (e.g., abstract).  The packaging and application assembly comprises a container containing the composition, and an applicator comprising a plastic stem equipped; the stem comprises under the collar a conical part that can contribute toward the leaktightness of the closure of the container (e.g., see paragraphs [0162]-[0166]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to contain the composition of the combined prior art in the container of Coffey-Dawe; thus arriving at the claimed invention.  One skilled in the .

Applicant's arguments filed 30 December 2020 have been fully considered but they are not persuasive.  
Applicant first argues Mui ‘676 does not give any information about the nature of the fumed silica, and the choice of the resin appears to be arbitrary.  Applicant also argues Ramin is silent on the effect that the specific surface area of the colloidal silicic acid has on the nail varnish composition, and thus the choice of Aerosil® 200 in the example of Ramin is arbitrary.  
This argument is not persuasive.  In response to applicant's arguments against the references individually (in this case, that Mui ‘676 does not give information about the nature of the fumed silica), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145 IV.  In response to Applicant’s arguments that the choices of resin and colloidal silicic acid surface area are arbitrary, it is noted that Mui ‘676 exemplifies a secondary resin within the limitations of the claimed invention, and Ramin exemplifies a silica having a specific surface area within or close to the instantly claimed ranges.  Therefore, the ordinarily skilled artisan would be sufficiently motivated to include said components in the composition of Mui ‘676, with a reasonable expectation of success.  
2/g, citing data in the specification.
This argument is not persuasive.  Applicant’s data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  While Applicant’s data in the specification demonstrates unexpectedly improved result for what is actually tested, in specific amounts, the claims are directed to components of any amount in independent claim 1, and broader amounts in claims 7 and 10.  Regarding the amount of pyrogenic silica, it is noted that the claims (except for claim 7) are directed to any amount, including very small amounts; since efficacy would be expected to correlate with amount used, it is not clear if the probative value of the tested amounts can extended to any amount, as currently claimed.  Regarding the amount of secondary resin, it is noted that the claims are directed to any amount in independent claim 1.  Even for the more limited range of 1 to 20% in claim 10, it is noted that, since the lower amount of 1% is much closer to 0% than the tested amounts (12.8-15.6%), it is not clear if the probative value of the tested amounts can extended to the amounts currently claimed.  Therefore, the data is not commensurate in scope with the claims as currently written.
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611